DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group (I), claims 27-32 in the reply filed on 08/03/2021 is acknowledged.

				Claim Status 
Claims 33-50 are withdrawn. Claims 27-32 are under examination.

				Action Summary
Claims 27-32 rejected under 35 U.S.C. 103 as being un-patentable over Nagarathnam et al (WO2012/151525 A1) are withdrawn in light of Applicant’s argument filed on 11/17/2021, which has been considered by the Examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 27-32 are rejected under 35 U.S.C. 103 as being un-patentable over Muthuppalaniappan et al. (WO2011/055215A2).
Muthuppalaniappan et al. teaches PI3K protein kinase modulators comprising the compound of the formula (I)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein L1 is absent an -CY2 is a substituted heterocyclic group, see para [25] - [26].  CY2 can be 

    PNG
    media_image2.png
    146
    240
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    185
    166
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    197
    187
    media_image4.png
    Greyscale
, and

    PNG
    media_image5.png
    178
    212
    media_image5.png
    Greyscale
see para [39]. Moreover, Muthuppalaniappan et al. teaches compound 88

    PNG
    media_image6.png
    261
    217
    media_image6.png
    Greyscale
, as one of the PI3K protein kinase modulators, see Table 1, page 43 and Example 88. Compound 88 can exist as a racemic mixture, i.e. R and S enantiomers, see para [112]. Moreover, Nagarathman et al teach a pharmaceutical composition comprising the compound in admixed with a pharmaceutically acceptable carrier, see para [90]. While the prior art does not expressly teach a methoxy moiety at the para-position of the phenyl ring bearing a -NH2 moiety or NO2 moiety, Muthuppalaniappan et al. teaches the term 2-, hydrogen, hydroxy, halogen, carboxyl, cyano, nitro among others, see para [109]. 
	Nagarathman et al do not teach the claimed compound

    PNG
    media_image7.png
    453
    737
    media_image7.png
    Greyscale
 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the compound 88 taught by Muthuppalaniappan et al. by replacing or substituting or interchanging hydrogen at position 3 of the phenyl ring that is attached to the pyrazoIo [3, 4-d] pyrimidine ring with wither nitro moiety or an amino moiety to give Applicant's claimed compound. One would have been motivated to do so because Muthuppalaniappan et al teaches at that position, i.e. the para-position of the phenyl ring attached to the pyrazoIo [3, 4-d] pyrimidine ring, the hydrogen can be replaced with a methoxy or an amino moiety, see para [39] and para [109] and also because compound 88 exists in both the R and the S enantiomers. One would reasonably expect the substitution or replacement to give a racemate of the modified compound having both the R and S enantiomers with PI3K protein kinase activity. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 27-32 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10,179,786 B2 in view of Nagarathnam et al. (WO2012/151525 A1).
The U.S. patent claims teach the compound (S)-N-(5-(4-amino-1-(1-(5-fluoro-3-(3-fluorophenyl)-4-oxo-4H-chromen-2-yl) ethyl)-1H-pyrazolo[3,4-d]pyrimidin-3-yl)-2-methoxyphenyl)methanesulfonamide:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 for treating leukemia, see claims 1-4
	The U.S. patent claims do not teach the instant compounds:

    PNG
    media_image7.png
    453
    737
    media_image7.png
    Greyscale
. In addition, the . U.S. Patent claims do not teach a pharmaceutically acceptable carrier. 
Nagarathnam et al. teaches PI3K protein kinase modulators comprising the compound of the formula (I)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,see Abstract and para [26]. Moreover, Nagarathnam et al. teaches compound 128

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, see page 41. Compound 128 exists as a racemic mixture, i.e. R and S enantiomers. Wherein compound 128 exhibits excellent inhibitory activity, see page 185. Moreover, Nagarathman et al. teaches a pharmaceutical composition comprising the 2-, hydrogen, hydroxy, halogen, carboxyl, cyano, nitro among others, see para [114]. In addition, Nagarathman et al. teaches L1-Cy2 of the formula (I) includes
 
    PNG
    media_image10.png
    146
    139
    media_image10.png
    Greyscale
		
    PNG
    media_image11.png
    163
    118
    media_image11.png
    Greyscale
, see para [45] & pages 10 & 20. 
	It would have been prima facie obvious to one of ordinary skill in the art to modify the compound of the U.S. patent by replacing the -NH-SO2Me-moeity with either an amino group or a nitro group along with replacing the hydrogen at position 4 of the phenyl ring attached to the pyrazoIo [3, 4-d] pyrimidine ring with a methoxy group and further include a pharmaceutically acceptable carrier to give Applicant invention. One would have been motivated by the fact that Nagarathman et al. teaches at that position, i.e. the para-position of the phenyl ring attached to the pyrazoIo [3, 4-d] pyrimidine ring, the hydrogen can be replace with a methoxy moiety and the -NH-SO2Me-moeity can be replaced with a nitro and an amino moiety, see para [39] and para [109] and also because compound 128 can exist in both the R and the S enantiomers and can be mixed with a pharmaceutically acceptable carrier. One would reasonably expect the substitution or replacement to give a racemate of the modified compound having both the R and S enantiomers with PI3K protein kinase activity

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628